FILED
                                                                                  February 1, 2022
                                                                                  EDYTHE NASH GAISER, CLERK
                                                                                  SUPREME COURT OF APPEALS
                             STATE OF WEST VIRGINIA                                   OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS



Alison S.,
Respondent Below, Petitioner

vs.) No. 21-0197 (Cabell County 21-DV-AP-3)

J.L.-1 and J.L.-2, by Robert L.,
Petitioners Below, Respondents




                               MEMORANDUM DECISION



        Self-represented petitioner Alison S. 1 (“petitioner mother”) appeals the March 15, 2021,
amended order of the Circuit Court of Cabell County that issued a domestic violence protective
order (“DVPO”) to her minor children, Respondents J.L.-1 and J.L.-2. 2 The DVPO petition was
filed by Respondent Robert L. (“respondent father”). Respondent father, by counsel Jennifer
Dickens Ransbottom, filed a summary response in support of the circuit court’s order. Guardian
ad litem Robert E. Wilkinson, also filed a response on behalf of the minor children in support of
the circuit court’s order. Petitioner mother filed a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.


       1
       Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); In re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993); State v.
Edward Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
       2
         Because the children share the same initials, we have distinguished them using numbers
1 and 2 throughout this memorandum decision.
                                                1
         By way of background relevant to this appeal, In re J.L., No. 15-0199, 2015 WL 6181440
(W. Va. Oct. 20, 2015) (memorandum decision), concerned a child abuse and neglect petition filed
in the Circuit Court of Cabell County against petitioner mother regarding the children at issue in
this appeal. Id. That petition alleged that, “while the children were present and crying, [petitioner
mother] was videotaped screaming, destroying the family home, threatening to kill herself and the
children, stating she no longer wanted the children, stomping on a kitten, and speeding in and out
of the driveway.” Id. at *1 (Internal quotations omitted.) While the petition further named both
respondent father and petitioner’s then-husband, “it appears no allegations were made against
them.” Id.

        At an adjudicatory hearing regarding the petition in J.L., petitioner mother stipulated that
“she emotionally abused the children, had a mental health condition, and required mental health
treatment.” Id. Following an improvement period, the circuit court dismissed the petition and
reunified petitioner mother with the children under a shared parenting plan that designated
respondent father as the primary residential parent and provided that the children would alternate
living with each of their parents on a weekly basis. Id. In J.L., this Court affirmed the denial of
petitioner mother’s petition for modification in which she sought to be designated as the primary
residential parent. Id.

        Pursuant to the shared parenting plan, petitioner mother had parenting time with the
children on January 25, 2021. The oldest child, J.L.-2, was not at home because he was at a friend’s
house. J.L-1, who was thirteen years old at the time and at home, made two phone calls to 911 that
evening. During the first call, J.L.-1 reported that petitioner mother and her boyfriend were arguing
and that J.L.-1 was hiding in her closet. J.L.-1 wanted respondent father to pick her up. During the
second call, petitioner mother and her boyfriend were still arguing, and J.L.-1 reported that she did
not feel safe. J.L.-1 further reported that petitioner mother was threatening her with a firearm. J.L.-
1 explained that petitioner mother did not have the firearm in her immediate possession as “it is in
the safe.” The 911 operator heard “[a] female in the background screaming.”

       J.L.-1 also called respondent father, who arrived at petitioner mother’s residence. Around
the same time, J.L.-2 arrived home from his friend’s house. Once respondent father showed proof
that he was the primary residential parent, the responding police officers allowed him to take
custody of the children. Thereafter, on the children’s behalf, respondent father filed a petition in
the Magistrate Court of Cabell County for a DVPO against petitioner mother. The magistrate court
denied the petition.

         Due to the prior child abuse and neglect proceeding in J.L., the circuit court heard
respondent father’s appeal from the DVPO’s denial. At a February 10, 2021, hearing, J.L.-1
testified that, on January 25, 2021, petitioner mother “threatened to either kill herself or just kill
me” and that petitioner mother “threaten[ed] to use a gun.” J.L.-1 further stated that she was afraid
to be at petitioner mother’s home. The circuit court offered petitioner mother the opportunity to
cross-examine J.L.-1, but she declined to do so. The circuit court asked J.L.-1 if she believed that
it was also unsafe for J.L.-2 to live with petitioner mother. J.L.-1 indicated that it was unsafe for
both herself and her brother.

                                                  2
        Petitioner mother presented the testimony of herself and her boyfriend. Both testified that
their January 25, 2021, argument never became a physical altercation. Petitioner mother further
stated that she did not own a firearm and never threatened to use a firearm. According to petitioner
mother, there were “several discrepancies” in J.L.-1’s version of events, but she chose not to cross-
examine J.L.-1 because the child was “a nervous wreck” during her testimony.

        At that point, the circuit court made a finding that J.L.-1 was “very credible” because J.L.-
1 did not act “in a manner that leads me to believe that she was being untruthful” and did not
present as overly nervous. Petitioner mother acknowledged that J.L.-1 was “[n]ot overly” nervous
during her testimony. The circuit court further found that, based on petitioner mother’s boyfriend’s
testimony, there was “a fight” and that it “escalated probably beyond what [petitioner mother]
realize[d].”

        The Child Protective Services (“CPS”) worker who engaged with petitioner mother and
the children during the fall of 2020 testified as a neutral witness. 3 The CPS worker stated that he
reviewed the 911 transcripts and agreed with petitioner mother that some “inconsistencies” existed
in J.L.-1’s version of events. However, the CPS worker stated that both J.L.-1 and J.L.-2 believed
that petitioner mother had mental health issues. According to the CPS worker, the DHHR
communicated a willingness to arrange counseling for petitioner mother, but “[s]he doesn’t feel
that she needs it.” Ultimately, the CPS worker testified that the January 25, 2021, incident “made
[J.L.-1] feel uneasy, and she called the police and went to [respondent father’s home] to feel like
she needed to be safe.”

        Accordingly, by order entered on February 23, 2021, the circuit court found, by a
preponderance of the evidence, that the January 25, 2021, incident placed J.L.-1 in reasonable
apprehension of physical harm. The circuit court issued a ninety-day DVPO against petitioner
mother and ordered her to “refrain from abusing, harassing, stalking, threat[e]ning, intimidating[,]
or engaging in conduct that places [the children] in reasonable fear of bodily injury.” The circuit
court awarded custody of the children to respondent father. The circuit court noted its expectation
that one of the parties or the DHHR would seek to modify the shared parenting plan and/or reopen
the abuse and neglect proceeding in J.L. Therefore, the circuit court appointed a guardian ad litem
for the children. The circuit court further ordered that supervised visitation with the children by
petitioner mother was within the discretion of the guardian ad litem and the DHHR. The circuit
court entered an amended DVPO on March 15, 2021, to reflect its ruling that petitioner could
continue to participate in educational decisions for the children. 4

       On March 16, 2021, the children’s guardian ad litem filed a motion to reopen the abuse

       3
         The CPS worker testified that, for several months prior to January of 2021, “non-court
services” were provided to the family due to J.L.-2’s behavioral issues and that their case was
transferred to youth services so that services could continue.
       4
        The circuit court made the ruling regarding educational decisions at the February 10, 2021,
hearing in response to an inquiry by the CPS worker.

                                                 3
and neglect proceeding in J.L. By order entered on April 5, 2021, the circuit court reopened the
abuse and neglect proceeding due to the finding of domestic violence in the instant case and
ordered that the DVPO shall remain in effect unless specifically changed. 5 The only modification
to the DVPO was that the circuit court ordered that respondent father shall “be the parent who has
contact with [the children’s] schools.” By order entered on August 9, 2021, the circuit court further
modified the DVPO by directing that there shall be no visitation with the children by petitioner
mother until she undergoes appropriate treatment for issues identified by a recent parental fitness
evaluation. Finally, the circuit court again ordered that the DVPO in the instant case shall remain
in effect.

        Petitioner mother now appeals the DVPO issued for the protection of her minor children.
“Upon an appeal from a [DVPO], this Court reviews the circuit court’s final order and ultimate
disposition under an abuse of discretion standard. We review challenges to findings of fact under
a clearly erroneous standard; conclusions of law are reviewed de novo.” Syl. Pt. 1, John P.W. on
Behalf of Adam and Derek W. v. Dawn D.O., 214 W. Va. 702, 591 S.E.2d 260 (2003). “On an
appeal to this Court[,] the appellant bears the burden of showing that there was error in the
proceedings below resulting in the judgment of which [she] complains, all presumptions being in
favor of the correctness of the proceedings and judgment in and of the trial court.” Syl. Pt. 2,
Perdue v. Coiner, 156 W. Va. 467, 194 S.E.2d 657 (1973).

          On appeal, petitioner mother argues that her rights to due process of law were violated. 6
“The due process of law guaranteed by the State and Federal Constitutions, when applied to
procedure in the courts of the land, requires both notice and the right to be heard.” Syl. Pt. 2,
Simpson v. Stanton, 119 W. Va. 235, 193 S.E. 64 (1937); State ex rel. Peck v. Goshorn, 162 W.
Va. 420, 422, 249 S.E.2d 765, 766 (1978) (same). We have further held that a person alleging a
violation of due process of law must demonstrate that she suffered prejudice thereby. See Syl. Pt.
2, Reed v. Staffileno, 239 W. Va. 538, 803 S.E.2d 508 (2017) (holding that a person alleging an
undue delay in the revocation of his license to operate a motor vehicle must show that he suffered
prejudice as a result of the delay). Here, petitioner mother concedes that she had notice of the
February 10, 2021, hearing, and, based upon our review of the transcript of that hearing, we find
that petitioner mother had an opportunity to be heard.

        We now address the specific due process violations that petitioner mother alleges.
Petitioner mother first argues that she did not have notice of J.L.-1’s allegations that petitioner
mother punched her in her arms during a separate incident in the fall of 2020 and that petitioner

       5
           The DVPO was scheduled to expire on May 12, 2021.
       6
        Petitioner mother further argues that discovery did not occur pursuant to Rule 10 of the
West Virginia Rules of Procedure for Child Abuse and Neglect Proceedings. Pursuant to Rule 1
of the Rules of Procedure for Child Abuse and Neglect Proceedings, those rules govern child abuse
and neglect proceedings under West Virginia Code §§ 49-4-601 to 49-4-610. Therefore, we agree
with the position of respondent father and the children’s guardian ad litem that the Rules of
Procedure for Child Abuse and Neglect Proceedings did not apply in the instant case as it was a
domestic violence proceeding pursuant to West Virginia Code §§ 48-27-101 to 48-27-1105.
                                                4
mother threatened J.L.-1 with a firearm during the January 25, 2021, incident. We find that the
2020 incident was not considered by the circuit court due to its ruling (in response to evidentiary
requests by both parties) that it would consider only the January 25, 2021, incident at the hearing.
Therefore, we conclude that petitioner cannot show that her due process rights were violated with
regard to the 2020 incident because, pursuant to the circuit court’s ruling, that incident was not
relevant to the DVPO petition before it.

        With regard to the firearm allegation, both petitioner mother and the CPS worker testified
that there were discrepancies in J.L-1’s version of events, and petitioner mother specifically denied
that she threatened the use of a firearm. Due to the findings made by the circuit court during the
hearing, we find that the firearm allegation was not the basis of the court’s ultimate finding that
the January 25, 2021, incident involved domestic violence. Rather, based upon petitioner mother’s
boyfriend’s testimony, the circuit court found that there was “a fight” and that it escalated to such
an extent that J.L.-1 felt unsafe in her mother’s home.

       As noted by the children’s guardian ad litem, West Virginia Code § 48-27-202 provides
that

       “[d]omestic violence” or “abuse” means the occurrence of one or more of the
       following acts between family or household members, as that term is defined in
       [West Virginia Code § 48-27-204]: (1) Attempting to cause or intentionally,
       knowingly or recklessly causing physical harm to another with or without
       dangerous or deadly weapons; (2) Placing another in reasonable apprehension of
       physical harm; (3) Creating fear of physical harm by harassment, stalking,
       psychological abuse or threatening acts; (4) Committing either sexual assault or
       sexual abuse as those terms are defined in articles eight-b and eight-d, chapter sixty-
       one of this code; and (5) Holding, confining, detaining or abducting another person
       against that person’s will.

(Emphasis added.) We agree with the guardian ad litem’s position that the circuit court relied upon
West Virginia Code § 48-27-202(2) in making its finding of domestic violence. Based upon our
review of the circuit court’s findings, we find that the circuit court determined that,
notwithstanding any dispute regarding petitioner mother’s specific conduct, the January 25, 2021,
incident placed J.L.-1 in reasonable apprehension of physical harm. Accordingly, even if petitioner
mother did not have notice of the firearm allegation, 7 we conclude that petitioner cannot show that
she was prejudiced because that allegation did not form the basis of the circuit court’s ruling.

        Petitioner mother’s last due process argument is that the circuit court declined to hear
testimony from a family friend whom petitioner mother wanted to call as a witness. According to
petitioner mother, one of the discrepancies in J.L.-1’s version of events was that J.L.-1 told the
police on January 25, 2021, that the family friend was present during the incident leading to the

       7
         J.L.-1 told the 911 operator that petitioner mother was threatening her with a firearm. The
parties dispute whether the 911 transcripts were attached to the DVPO petition filed by respondent
father on the children’s behalf.
                                                   5
filing of the DVPO. The circuit court ruled that it did not need to hear the family friend’s testimony
because, at the hearing, J.L.-1 did not testify that the family friend was present during the January
25, 2021, incident, and petitioner mother agreed that the family friend “wasn’t there.” Due to the
circuit court’s ruling that it was considering only the January 25, 2021, incident, we conclude that
petitioner mother cannot show that the ruling that the family friend’s testimony was unnecessary
violated her due process rights given that the family friend was not present during the incident.

        Petitioner mother further argues that there was insufficient evidence to support the issuance
of the DVPO. West Virginia Code § 48-27-501(a) provides, in pertinent part, that “[u]pon final
hearing, the court shall enter a [DVPO] if it finds, after hearing the evidence, that the petitioner
has proved the allegations of domestic violence by a preponderance of the evidence.” 8 In State v.
Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995), we found that “[a]n appellate court may not
decide the credibility of witnesses or weigh evidence as that is the exclusive function and task of
the trier of fact.” Id. at 669 n.9, 461 S.E.2d at 175 n.9. Rule 52(a) of the West Virginia Rules of
Civil Procedure provides, in pertinent part, that, when a court sits without a jury, “[f]indings of
fact, whether based on oral or documentary evidence, shall not be set aside unless clearly
erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility
of the witnesses.” Despite certain inconsistencies in her version of events, the circuit court found
that J.L.-1 was a credible witness following its opportunity to judge her demeanor during her
testimony. As found above, the circuit court also relied upon petitioner mother’s boyfriend’s
testimony. Finally, the CPS worker testified that the January 25, 2021, incident caused J.L-1 to
believe that she needed to be picked up by respondent father in order to feel safe. Therefore, based
upon our review of the record, we conclude that petitioner mother cannot show that the circuit
court abused its discretion in issuing the DVPO based upon a preponderance of the evidence.

        For the foregoing reasons, we affirm the circuit court’s March 15, 2021, amended order
issuing a DVPO against petitioner mother for the protection of her minor children.

                                                                                            Affirmed.

ISSUED: February 1, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton


       8
          As respondent father and the children’s guardian ad litem note, in petitioner mother’s
initial brief, she erroneously argues that the applicable burden of proof was beyond a reasonable
doubt.
                                                  6